Citation Nr: 1130485	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee anterior cruciate ligament (ACL) repair ("right knee disability).

2.  Entitlement to an initial compensable evaluation for a history of a left shoulder injury.

3.  Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran served in the Alabama Air Force Air National Guard from 1967 to 2004 with periods of active and inactive duty for training, and had verified active military service from September 2001 to September 2002 and from January to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) in Montgomery, Alabama, that granted service connection for a right knee disability, a history of a left shoulder injury, and right ear hearing loss, and assigned a 10 percent and noncompensable disability evaluations, respectively.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in August 2008 but, in an August 2008 signed statement, withdrew his hearing request and did not ask that the hearing be rescheduled.  The Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for his service-connected right knee disability and initial compensable ratings for his service-connected left shoulder disability and right ear hearing loss.  In his October 2007 substantive appeal, the Veteran said that his right knee pain had "greatly increased", his left shoulder was "weak & very painful", and he had difficulty understanding the spoken word.  

The record reflects that the Veteran underwent a VA general medical examination in November 2005 and last underwent VA audiology examination in March 2006.  

In support of his claim, the Veteran submitted a July 2006 signed statement from W.E.S., M.D., an orthopedist.  Dr. S. said the Veteran had to have surgical correction of a service-connected ACL knee disruption and recently had follow up assessment of it.  There was continued stretching of the ACL graft, some residual tearing in the lateral meniscus, some post surgical changes from resection of the medial meniscus and increased osteoarthritic changes of the medial joint compartment and patellofemoral joint on the right knee.  

Dr. S. also said that the Veteran had "problems with his left shoulder and arm and he has cervical disc degenerative changes at the C4-5 level...and is relevant to probable prior trauma to this joint of the neck and the associated accelerated changes".  The problems relevant to the Veteran's left shoulder were consistent with a chronic supraspinatus tendinosis without overt tear that was relevant to chronic impingement from a Type II acromion.  Dr. S. enclosed a June 2006 magnetic resonance image (MRI) report of the Veteran's right knee that shows he had osteoarthritis of the medial compartment.

The Veteran's service-connected right knee disability is currently rated under Diagnostic Code 5299-5257.  Under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

However, the VA General Counsel held that separate compensable ratings may be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

In a separate precedent opinion by the VA General Counsel, it was also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

In his August 2008 signed statement, the Veteran said that he was last examined by VA in 2005 or 2006 and requested new VA examinations prior to appellate consideration of his claims.  

The Board agrees that the Veteran should be afforded new VA examinations to determine the current severity and all manifestations of his service-connected right knee, left shoulder, and hearing loss disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing and Maryland CNC testing, and all clinical findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected right ear hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

2. Thereafter, schedule the Veteran for a VA orthopedic examination performed by an appropriate medical specialist with expertise to assess the current severity and all manifestations of his service-connected right knee and left shoulder disabilities.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  All indicated tests and studies should be conducted, including range of motion and stability testing, and all clinical findings reported in detail.  Based on a thorough review of the claims file, and examination findings, the physician-examiner should provide an opinion that addresses the following:

a. In reporting the results of range of motion testing of the right knee and left shoulder, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

b. The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the right knee and impairment of the left shoulder.  The examiner should also determine if the knee or shoulder locks and, if so, the frequency of the locking.

c. Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

d. The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare- ups in terms of the degree of additional range of motion loss of the right knee or left shoulder.

e. With regard to any neurological disability resulting from the service-connected left shoulder or right knee disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any.

f. The examiner should also provide an opinion concerning the impact of the right knee and left shoulder disabilities on the Veteran's ability to work, if any.

g. The rationale for all opinions expressed must also be provided.

3. Upon completion of the above, readjudicate the claim of entitlement to an initial rating in excess of 10 percent for a right knee disability with consideration of the applicability of separate ratings for instability and arthritis of the knee, and limitation of knee flexion and extension (under Diagnostic Codes 5257, 5003, 5260 and 5261), and his claims for initial compensable ratings for right ear hearing loss and a left shoulder disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


